Case 6:19-cv-06003-RTD-MEF Document 86                     Filed 09/29/20 Page 1 of 2 PageID #: 676



                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION


 OLAJUWON SMITH                                                                                 PLAINTIFF

 v.                                       Civil No. 6:19-cv-06003

 DR. LIGGETT (Correct Care Solutions),
 DREAM REDDICK YOUNG
 (Health Care Administrator, CCS),
 CORRECT CARE SOLUTIONS, and
 ADAM CLARK (Lieutenant, Ouachita River
 Correctional Unit, ADC)                                                                     DEFENDANTS

                                                  ORDER


         Before the Court is the Report and Recommendation filed July 2, 2020, by the Honorable Mark E.

 Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 83.) Judge Ford

 recommends that the Medical Defendants’ Motion for Partial Summary Judgment on the Issue Exhaustion

 (ECF No. 55) be granted in part and denied in part. Judge Ford also recommends that Lt. Clark’s Motion

 for Partial Summary Judgment on Exhaustion (ECF No. 66) be granted. No party has filed objections to

 the Report and Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon

 review, the Court adopts the Report and Recommendation in toto.

         Accordingly, it is hereby ORDERED:

         1. The motion for summary judgment (ECF No. 55) on the issue of exhaustion is GRANTED as

 to all claims against Defendants Dream Reddick Young and CCS. Plaintiff’s claims against Dream Reddick

 Young and CCS are hereby DISMISSED WITHOUT PREJUDICE;

         2. The motion for summary judgment (ECF No. 55) on the issue of exhaustion on Plaintiff’s claims

 against Dr. Liggett for delay in getting Plaintiff to a knee specialist for medical treatment is DENIED.

 Furthermore, the Court finds that Plaintiff’s claims against Dr. Liggett for delay and denial of medical care

 encompass the timeframe of August 9, 2018 to September 20, 2018; and
Case 6:19-cv-06003-RTD-MEF Document 86                       Filed 09/29/20 Page 2 of 2 PageID #: 677



         3. Lt. Clark’s Motion for Partial Summary Judgment (ECF No. 66) should be and hereby is

 GRANTED, and Plaintiff’s claims against him for deliberate indifference to Plaintiff’s medical needs

 should be and hereby are DISMISSED WITHOUT PREJUDICE. Plaintiff’s claim against Lt. Clark for

 denial of access to courts remains for further review.

         IT IS SO ORDERED this 29th day of September 2020.




                                                   /s/   Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
